FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               December 15, 2009
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,                      No. 09-1099
 v.                                                    (D. Colorado)
 GILBERTO RODRIGUEZ-PORRAS,                  (D.C. No. 1:08-CR-00394-WYD-1)
 a/k/a Juan Carlos Nevarez-Garcia,
 a/k/a Manuel Martinez-Porras, a/k/a
 Miguel Mendez, a/k/a Luis Serrano,
 a/k/a Juan Carlos Nevarez, a/k/a
 Gilberto Rodriguez,

             Defendant - Appellant.


                          ORDER AND JUDGMENT *


Before HARTZ, SEYMOUR, and EBEL, Circuit Judges.


      On December 11, 2008, Gilberto Rodriguez-Porras pleaded guilty in the

United States District Court for the District of Colorado to one count of

reentering the country after having been previously deported following conviction



      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the party’s request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
of an aggravated felony. See 8 U.S.C. §§ 1326(a), (b)(2). The district court

sentenced him to 64 months’ imprisonment, and he appealed. Finding no

meritorious issues for appeal, his counsel has submitted an Anders brief and a

motion for leave to withdraw. See Anders v. California, 386 U.S. 738 (1967).

Counsel provided Mr. Rodriguez-Porras with a copy of the brief, but

Mr. Rodriguez-Porras has filed no response with this court. We have jurisdiction

under 28 U.S.C. § 1291.

      Counsel’s Anders brief fully and accurately addresses the issues, and we

agree with counsel that there are no meritorious issues for appeal.

      We GRANT counsel’s motion to withdraw and DISMISS the appeal.



                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -2-